Citation Nr: 0529843	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  99-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a nerve injury with impaired function of 
the bladder, bowel, and penis, claimed as a result of surgery 
performed by VA in November 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office, which 
denied the benefits sought on appeal.

A notice of disagreement (NOD) was received in April 1999.  A 
statement of the case (SOC) was issued in December 1999.  A 
substantive appeal was received from the veteran that same 
month, in December 1999.

This case was previously before the Board in February 2001 
and May 2003, at which times the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
remanded for additional evidentiary development and due 
process concerns.  The actions requested in those remands has 
been undertaken, and the case has been returned to the Board 
for adjudication on the merits.


FINDINGS OF FACT

1.  The veteran filed the pending claim for compensation 
under 38 U.S.C.A. § 1151 after October 1997.

2.  Any additional disability, claimed as bladder, bowel, and 
penile dysfunction, which manifested following left knee 
surgery (including spinal anesthesia administered at that 
time) performed by VA in November 1994, was not causally 
related to that surgery and did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA, nor is it 
the result of an event that was not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability, characterized as bladder and bowel and 
penile dysfunction, claimed to be the result of left knee 
surgery performed by VA in November 1994, are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358 (prior to, 
and as of, September 2, 2004), 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant in August 2003, after the adjudication of 
his claim.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an August 2003 letter implementing VA's duties to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions, and 
included the statement, "It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Italics in 
original)  In addition, the veteran was advised, by virtue of 
a March 1999 rating decision and a detailed December 1999 SOC 
and subsequent supplemental SOCs, of the pertinent law and 
what the evidence must show in order to substantiate the 
claim.  All such notices provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  Mayfield, supra, 
at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board has reviewed the 
claims folder and notes that it contains the medical records 
pertaining to the November 1994 surgery, as well as treatment 
records dated for several years thereafter, in fact until the 
present time.  The record also contains a VA examination and 
opinion, as well as two additional medical opinions 
pertaining to critical matters related to the veteran's 
claim.  The Board also points out that this claim has been 
remanded twice (in 2001 and 2003), and has been pending for 
approximately eight years.  It is important to note that, 
following the August 2003 duty-to-assist correspondence, the 
veteran replied in September 2003 that he had no additional 
evidence to submit.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In November 1997, the veteran filed his original claim for 
benefits under the provisions of 38 U.S.C.A. § 1151.  He 
asserted that, during surgery at the VA Medical Center (VAMC) 
in Reno, Nevada, in November 1994, a spinal block was 
administered, and that as a result he has subsequently 
experienced bowel, bladder, and penile dysfunction. 

In December 1997, the RO requested records in conjunction 
with the veteran's claim including: complete inpatient and 
outpatient treatment records; surgical records; hospital 
clinical records; nurses' notes; and progress notes including 
an informed consent form.

A VA examination was conducted in January 1998, at which time 
a history of a duodenal ulcer, diagnosed in 1961, was 
reported.  A clinical impression of duodenal ulcer, well 
managed with current treatment, was made.

VA records show that the veteran was seen later in January 
1998 with a chief complaint of diabetes mellitus, under poor 
control at home.  That entry indicated that the veteran had 
undergone spinal surgery in 1994, following which he reported 
that he developed impotence and urine and stool incontinence.  
It was noted that there had been some gradual improvement 
since.  A May 1998 record documents that the veteran had low 
back pain after a fall from a height while working for the 
civil service.  The veteran reported that he had experienced 
back pain with radiation into the legs and calf numbness 
since that time.  

In June 1998 correspondence, the veteran reported that he had 
received treatment at the VAMC in Portland, Oregon from April 
to July 1998, for injuries claimed to have been caused by the 
1994 VA treatment.  

VA records reflect that the veteran underwent knee surgery on 
November 8, 1994.  An entry dated November 10, 1994, shows 
that the veteran had called in and reported that he was doing 
all right until he had gone out to eat on November 9, 1994, 
and that he had then experienced knee pain and swelling.

In February 1995, the veteran complained of a lack of 
sensation during urination, following his surgery in November 
1994.  An entry dated in August 1995 indicates that the 
veteran complained of loss of sensation in the penis, 
incontinence, and impotence following spinal anesthesia 
administered in November 1994, at which time he had undergone 
knee surgery.  In January 1996, the veteran complained of 
bowel and bladder incontinence since 1994, when he received 
an epidural for an arthroscopy.  It was noted that he had had 
one brief erection during the previous six months.  He also 
noted symptoms of abnormal sphincter control, and lack of 
sensation during urination.  

A VA electromyelogram (EMG) report dated in June 1998 
reflects that the veteran had been referred due to a four-
year history of weakness and numbness since spinal anesthesia 
was administered for a knee procedure in 1994.  The veteran 
reported having symptoms of numbness in the genital area and 
saddle distribution, and neurological symptoms to include 
bowel, bladder, and erectile dysfunction.  Axonal loss at L4-
S1 was identified.  Further urology and/or neurology referral 
was recommended.  

Other VA records dated during 1998 show that the veteran was 
seen for various conditions including bilateral knee 
problems, chronic low back pain, diabetes mellitus, and 
obesity.  The records also showed that he had symptoms of 
depression and anxiety and that, when seen by psychology, he 
exhibited histrionic traits and had suicidal ideation due to 
pain and personal problems.  

A VA examination of the rectum and anus was conducted in 
October 1998, and the claims folder was reviewed.  The 
veteran complained of decreased sensation of the bowel and 
bladder due to a spinal block in 1994.  The report summarized 
that in November 1994, the veteran received an epidural block 
for knee surgery, which had to be done twice since he 
experienced immediate pain in his back with the first 
injection.  It was noted that the pain continued post-
operatively, and that loss of sensation of the penis and 
rectum was evident within two weeks of the operation.  The 
report identified symptoms of bowel and bladder incontinence 
and erectile dysfunction since November 1994, and indicated 
that these symptoms had continued and remained unchanged.  It 
was also reported that low back pain had remained since the 
epidural.  The report noted that the veteran later underwent 
a second knee operation in 1995, also done with epidural 
anesthesia, without problems.  

VA clinical examination revealed that the veteran voided 
every hour or two, day and night, but that this had 
apparently been the case prior to November 1994.  Rectal 
examination revealed decreased anal sphincter tone.  An 
impression was noted of nerve injury secondary to epidural 
block, with impaired function of bladder and bowel and with 
loss of penile erections.  The VA examiner provided an 
addendum in January 1999 stating that the rehabilitation and 
EMG lab results confirmed the examiner's impression that the 
veteran had a nerve injury secondary to epidural block with 
impaired function of the bladder and bowel and loss of penile 
erections.

The record includes a Standard Form 522, Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures, signed by the veteran on 
November 8, 1994.  Therein, the nature of the operation was 
described (arthroscopy of the left knee - incision and 
repair) and there were no documented exceptions to surgery or 
anesthesia.  The veteran certified that he understood the 
nature of the proposed procedure, the attendant risks 
involved and the expected results, and requested that the 
procedure be performed.

The November 8, 1994, anesthesia order is also on file, which 
shows no abnormalities.  The only problem which was 
encountered was reported as the veteran's metabolizing the 
anesthesia.  The November 8, 1994, operation report reflects 
that spinal anesthesia was administered and that the 
operation took under two hours.  It was noted that the 
operative procedure was well tolerated by the veteran.  

A clinical record pertaining to anesthesia reflects that the 
anesthesia machine and equipment were checked.  It was noted 
that anesthesia was initially administered while the veteran 
was in a sitting position, but apparently this did not take, 
and the veteran felt faint.  On the second attempt the 
veteran was supine, and the administration was free-flowing.  

The records also show that arthroscopic surgery of the right 
knee was performed on February 13, 1995.  Spinal anesthesia 
was also used at that time, and the records reflect that the 
veteran was advised of the risks and procedure involved in 
spinal anesthesia and he agreed to it.  A neurological 
evaluation conducted after the surgery was within normal 
limits.  

In a March 1999 rating decision, the RO denied the veteran's 
compensation claim brought under the provisions of 
38 U.S.C.A. § 1151, reasoning that merely showing that that 
veteran had an additional disability was not sufficient to 
establish that it was caused by the VA-administered 
treatment.

The veteran presented testimony at a hearing held at the RO 
in June 1999.  He testified that, during his November 1994 
knee surgery, the anesthesiologist administered spinal 
anesthesia, which was so painful to him that she had to redo 
it.  He indicated that following the surgery he experienced 
bowel, bladder, and penile dysfunction, none of which he had 
prior to the surgery.  The veteran stated that he believed 
nerve damage occurred during the administering of spinal 
anesthesia.  

In October 1999, VA requested a medical opinion to address 
the matter of which, if any, additional disability was 
incurred as a result of the November 1994 VA treatment, and, 
if so, whether this was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault on the part of VA in providing care.

In November 1999, Dr. S provided a medical opinion.  The 
physician reviewed treatment records dated from 1994 to 1999, 
to include the 1998 VA examination report.  Upon review of 
the operative records, Dr. S noted the adjustment that needed 
to be made in administering anesthesia, and also observed 
that the records documented that no intraoperative 
complications were described.  The doctor noted that there 
was no record of the veteran complaining of any loss of 
sensation until February 1995.  Thereafter, he had various 
neurological and orthopedic complaints.  Dr. S noted that the 
VA examiner in 1998 had assessed degenerative joint/disc 
disease of the back with EMG/NCV evidence of neuron injury 
which was suspected to be old and related to previous injury 
or questionably to spinal anesthesia.  A conclusion of 
"nerve injury secondary to epidural block with impaired 
function of bladder and bowel and with loss of penile 
erections" was made.  Dr. S observed that that doctor's 
qualifications were unknown, and that no rationale for the 
opinion was given.

Dr. S opined that she disagreed with the 1998 VA examiner, 
and could not conclude that that veteran actually suffered a 
nerve injury as a result of spinal anesthesia.  She observed 
that it seemed very odd that the veteran would have 
experienced a loss of sensation only a few days after the 
surgery, but which he did not report to health care providers 
until a number of months later, after the second surgery was 
performed, also using spinal anesthesia.  Dr. S questioned 
why the veteran would have consented to spinal anesthesia as 
opposed to general anesthesia for the second knee surgery, 
three months after the first surgery, if he was suffering 
from a loss of sensation related to the use of spinal 
anesthesia.  She observed that it was possible, in a general 
sense, that there could be some nerve injury when a needle is 
injected into the spine, as the nerve roots exit the spine at 
various levels.  She also noted that given the veteran's 
weight, 340 pounds, there could be some difficulty finding 
the appropriate anatomical landmarks, although such a problem 
was not definitely established in this case.  Dr. S also 
pointed out that the veteran did have a prior injury to the 
lumbar spine, and various studies had shown degenerative 
changes at multiple levels.  She noted the possibility that 
the veteran had sustained an injury to the lumbar spine 
following the first surgery, which he did not report until 
after the second surgery, which could explain why he did not 
object to spinal anesthesia during the second knee operation.

Dr. S further stated that, even if the VA examiner's 
conclusion that the veteran suffered from nerve injury 
secondary to epidural block with impaired function of bladder 
and bowel and with loss of penile erections was accurate, the 
medical records do not show that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault on the part of VA in providing care, including 
the anesthesia.  She stated that it could not be concluded 
that the VA treating staff did not exercise the degree of 
care that would be expected of other reasonable health care 
providers and that, similarly, it could not be concluded that 
the proximate cause of the veteran's additional disability 
was an event not reasonably foreseeable.  The doctor included 
treatise evidence from Clinically Oriented Anatomy, 3rd Ed., 
which shows the relationship of the spinal cord to the 
vertebral column and also discusses the possible 
complications related to lumbar punctures and spinal 
anesthesia.  Dr. S stated, in conclusion, that the veteran 
did not suffer additional disability as contemplated under 
38 U.S.C. § 1151, as the result of VA treatment.  

Thereafter, VA medical records were submitted which included 
a May 1998 record assessing low back pain, and added that the 
veteran's history was fairly consistent with some questions 
of spinal stenosis, as well as possibly neurological symptoms 
which were exacerbated by a spinal anesthetic.  A July 1998 
radiologic report of the spine shows that X-rays revealed L5-
S1 marked bilateral nerve root encroachment, most likely 
resulting in nerve root impingement.

VA medical records dated in 2000 reflect that the veteran was 
treated for various conditions including dermatitis, 
hypertension, diabetes mellitus, degenerative joint disease, 
and spinal stensosis.  

The record contains a September 2002 medical opinion from a 
private doctor, Dr. K, a specialist in neurological surgery.  
The veteran's complaints included: bladder and bowel 
dysfunction, as well as numbness of the penis and loss of 
sexual function.  It was noted that the veteran attributed 
these neurological symptoms to an improperly placed spinal 
needle while administering a spinal anesthetic during left 
knee surgery in November 1994.  Difficulties in administering 
the spinal anesthesia were reported.  Dr. K observed that the 
veteran's earliest complaints of neurological symptoms 
occurred a week to a month after the surgery.  It was noted 
that, in February 1995, the same VA doctor who had performed 
the left knee surgery also performed right knee surgery.  
Spinal anesthetic was administered, to which the veteran did 
not object, nor were any problems noted.  

Dr. K reported that the veteran's medical history over the 
past decade included radicular discomfort in the lower 
extremities, spondylosis of the lumbar spine, erectile 
dysfunction, diabetes mellitus, arthritis of the knees, and 
depression.  Physical examination of the rectum revealed that 
the anal sphincter was lax, but the anal reflex was present 
on pin testing.  There was no evidence of lost sensation in 
the saddle area to pin testing.  

Dr. K provided a comprehensive summary of the VA examination 
findings and conclusions of 1998 and of Dr. S's findings and 
conclusions in 1999, as well as summarizing various other 
pertinent records and findings.  Dr. K concluded that for the 
veteran's multiple symptoms to have resulted from the spinal 
block, only an injury to the conus medullaris could create 
these extreme neurogenic complaints.  He noted that the 
spinal tap was reported to have been inserted at the L3-4 
level, which is at least two segments below the end of the 
conus.  Dr. K opined that the largest obstacle to the 
veteran's claim was the time frame between his November 1994 
spinal tap and his earliest symptoms, reported two weeks or 
longer after the procedure.  Dr. K observed that, if there 
had been neurogenic injury as the result of a spinal needle, 
the symptoms described by the veteran would have been 
immediate, and this was not reported.  Dr. K opined that the 
lack of penile erection reported by the veteran was best 
explained by his age and emotional status (depression).  Dr. 
K also pointed out that in there was neurogenic loss of 
bowel, bladder and penile erection then there should also be 
numbness in the saddle area and there was none reported by 
the veteran or on testing.

Dr. K indicated that he disagreed with the 1998 VA examiner's 
opinion that the veteran suffered from neurogenic injury as a 
result of the spinal tap in 1994.  He indicated that he 
accepted Dr. S's position that the veteran did not have 
injury to neurologic elements as a result of the November 
1994 procedure.  Dr. K also opined that there was no evidence 
of improper medical care rendered by VA.  

III.  Pertinent Law and Regulations

The veteran claims benefits under 38 U.S.C.A. § 1151 for 
bowel, bladder, and penile dysfunction claimed as resulting 
from spinal anesthesia associated with left knee surgery 
performed by VA in November 1994.

The veteran filed this claim in November 1997.  Effective 
October 1, 1997, the United States Congress amended 38 
U.S.C.A. § 1151.  See § 422(a) of Pub. L. No. 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which had held that no showing of 
negligence was necessary for recovery under section 1151.  In 
pertinent part, section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and - 

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits, all three of 
the following factors must be shown: 
(1) disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in the present case) were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As 
pertains to the instant claim, the amendments added 38 C.F.R. 
§ 3.361, to establish the criteria for a claim based on the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  Although the RO has not had the opportunity to 
evaluate the veteran's claim under the amended criteria, the 
Board finds that the veteran will not be prejudiced by having 
his claim addressed at this time by the Board.

In this regard, the Board points out that the newly added 38 
C.F.R. § 3.361 specifies: (1) the criteria for determining 
whether a veteran has an additional disability; (2) the 
criteria for establishing the cause of additional disability; 
(3) the criteria for establishing the proximate cause of 
additional disability; (4) the definition of "Department 
Employee" and "Department facility"; and (5) the 
activities that are not considered hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility.  The Board notes that 
the instant claim is subject to the newly added 38 C.F.R. 
§ 3.361, as the claim was filed shortly after October 1997.  
With respect to numbers (4) and (5), outlined above, there 
has not at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers (1) and (2), outlined 
above, the substance of the referenced criteria was 
communicated to the veteran via the SOC and SSOCs and the 
2001 and 2003 Board remands.

With respect to number (3), outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations).

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 38 
U.S.C.A. § 1151, the operative statutory provision in effect 
since October 1997.

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons, the Board finds that the 
veteran has not been prejudiced by the application of 38 
C.F.R. § 3.361 without first remanding the case to the RO.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

As noted earlier, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997, were 
amended again.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
Those regulations largely implemented the provisions of the 
present 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46,426, 46,325 (Aug. 3, 2004), codified at 38 C.F.R. § 
3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  Id.

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46,426, 46,325 (Aug. 3, 
2004), codified at 38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is, in each claim, to be determined based upon what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id. 

IV.  Analysis

In this case, the veteran has asserted that left knee surgery 
performed by VA in November 1994 caused residuals claimed as 
bowel, bladder, and penile dysfunction, specifically 
manifested by lack of sphincter control, incontinence, and 
impotence.  He maintains that his claimed residuals resulted 
from the faulty administration of spinal anesthesia, which he 
believes caused nerve damage.

The record on appeal reflects that the veteran initially 
complained of lack of bladder and sphincter control and 
numbness in the penile area several weeks after the November 
1994 surgery.  From approximately 1995 to the present time, 
the veteran has periodically complained of, and been seen 
for, such symptoms.  Accordingly, the evidence reflects that 
manifestations of bladder, bowel, and penile dysfunction were 
manifested after the November 1994 knee surgery and 
administration of spinal anesthesia.  

The next question, then, is whether those claimed conditions 
are causally related to nasal surgery performed by VA in 
November 1994.  Consistent with the analogy to a service-
connection claim, since a section 1151 claim is a claim for 
disability compensation, a veteran is not only required to 
establish some type of injury/disability due to VA medical 
care, but "must still submit sufficient evidence of a causal 
nexus between that event and his or her current disability to 
be ultimately successful on the merits of the claim."  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).  In this regard, 
both the underlying statute at 38 U.S.C.A. § 1151 and the 
newly promulgated regulations specify that actual causation 
is required.  To establish causation, the competent evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination, and that the 
veteran now has an additional disability does not establish a 
causal relationship between the two.  See 69 Fed. Reg. 
46,433-35, codified at 38 C.F.R. §3.361(c)(1) (2005). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Regarding the matter of causation, the record contains three 
medical opinions.  When the veteran was seen by a VA examiner 
in 1998, an impression of nerve injury secondary to epidural 
block with impaired function of bladder and bowel and with 
loss of penile erections was made.  The VA examiner provided 
an addendum in January 1999 stating that the rehabilitation 
and EMG lab results confirmed the initial impression that the 
veteran had a nerve injury secondary to epidural block with 
impaired function of the bladder and bowel and loss of penile 
erections.  The other two opinions, offered by Dr. S in 1999 
and by Dr. K in September 2002, were in agreement in 
concluding that the veteran did not have any injury to 
neurologic elements as a result of the November 1994 
procedure.

In evaluating the evidence regarding the element of 
causation, the Board concludes that the preponderance of the 
evidence, as well as the more probative evidence, indicates 
that there is no causal relationship between the November 
1994 procedure, including the administration of spinal 
anesthesia, and the veteran's claimed residuals consisting of 
bowel, bladder and penile dysfunction.  The VA examiner's 
conclusion provided no specific explanation, but merely 
acknowledged test results indicative of neurological 
impairment.  An explanation linking the neurological findings 
to the 1994 VA treatment was not provided.  

On the other hand, both the 1999 and 2002 opinions of Dr. S 
and Dr. K were very comprehensive, including summaries of the 
pertinent evidence and findings, providing possible alternate 
reasons for the veteran's neurological symptoms, and 
explaining the reasons why it was unlikely that there is any 
causal relationship between the November 1994 treatment and 
his claimed neurological residuals.  The opinion of Dr. K is 
considered particularly probative, inasmuch as he is a 
specialist in neurological surgery, whereas it does not 
appear that the VA examiner had any such specialized 
background.  In this regard, both Dr. K and Dr. S found it 
significant to note that the veteran did not report any 
neurological symptomatology immediately following the 1994 
left knee surgery, and that he agreed to spinal anesthesia a 
second time in February 1995 for right knee surgery.  Dr. K 
also explained that, for the veteran's multiple symptoms to 
have resulted from the spinal block, only an injury to the 
conus medullaris could create these extreme neurogenic 
complaints.  He further noted that the spinal needle was 
reported to have been inserted at the L3-4 level, which is at 
least two segments below the end of the conus.  Dr. S 
identified in the records another possible cause for the 
veteran's neurological complaints, namely a fall injuring the 
spine, to which reference was made in a May 1998 VA medical 
record.

Furthermore, none of the three medical opinions reflects that 
there was any competent evidence which reflected that the 
claimed bladder, bowel, and penile dysfunction (1) resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the November 1973 surgery and treatment at 
issue; or (2) were events not reasonably foreseeable.  In 
this regard, the 1998 VA examine offered no opinion on the 
matter as it was not addressed.  However, both Dr. S and Dr. 
K addressed this matter.  The former concluded that the 
record did not show that there was carelessness, negligence, 
lack of proper skill, error in judgment, or similar fault on 
the part of VA in providing care, including the anesthesia.  
She stated that it could not be concluded that the VA 
treating staff did not exercise the degree of care that would 
be expected of other reasonable health care providers and 
that similarly, it could not be concluded that the proximal 
cause of the veteran's additional disability was an event not 
reasonably foreseeable.  Dr. K. also opined that there was no 
improper medical care rendered by VA.

The Board has reviewed the veteran's testimony and 
statements.  Although he has testified as to the difficulties 
he associates with the VA treatment, the veteran's own 
opinion as to whether VA treatment was the proper treatment 
for his presenting condition or whether or not VA was at 
fault, is not competent medical evidence.  The Court has made 
clear that a layperson is not competent to provide evidence 
in matters requiring medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board finds, therefore, that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to compensation for bladder, bowel, and 
penile dysfunction pursuant to 38 U.S.C.A. § 1151 based upon 
VA treatment associated with left knee surgery performed in 
November 1994.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a nerve injury with impaired function of 
the bladder, bowel, and penis, claimed as a result of surgery 
performed by VA in November 1994, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


